        Case 4:15-cr-00057-BMM Document 77 Filed 03/17/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                 CR 15-57-GF-BMM-JTJ

                  Plaintiff,              FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 NATASHA LOUISE RADASA,

                  Defendant.



                                   I. Synopsis

      Defendant Natasha Louise Radasa(Radasa) has been accused of violating

the conditions of her supervised release. Radasa admitted the alleged violation.

Radasa’s supervised release should be revoked. Radasa should be placed in

custody for 6 months, with 25 months of supervised release to follow.

                                   II. Status

      Radasa pleaded guilty on November 12, 2015,to Conspiracy to Possess

Methamphetamine with Intent to Distribute. (Doc. 24). The Court sentenced

Radasa to 48 months of custody, followed by 3 years of supervised release.

(Doc. 32). Radasa’s current term of supervised release began on August 27,2020.

(Doc. 70 at 2).
        Case 4:15-cr-00057-BMM Document 77 Filed 03/17/21 Page 2 of 4



      Petition

      The United States Probation Office filed a Petition on September 9, 2020,

requesting that the Court revoke Radasa’s supervised release. (Doc. 70). The

Petition alleges that Radasa violated the conditions of her supervised release by

failing to report to her probation officer within 72 hours of her release from prison.

      Initial appearance

      Radasa appeared before the undersigned for her initial appearance on

March 16, 2021. Radasa was represented by counsel. Radasa stated that she had

read the petition and that she understood the allegations. Radasa waived her right

to a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on March 16, 2021. Radasa

admitted that she had violated the conditions of his supervised release by failing to

report to her probation officer within 72 hours of her release from prison. The

violation is serious and warrants revocation of Radasa’s supervised release.

      Radasa’s violation is a Grade C violation. Radasa’s criminal history

category is II. Radasa’s underlying offense is a Class C felony. Radasa could be

incarcerated for up to 24 months. Radasa could be ordered to remain on

                                          2
        Case 4:15-cr-00057-BMM Document 77 Filed 03/17/21 Page 3 of 4



supervised release for up to 31 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of4 to 10 months.

                                III. Analysis

      Radasa’s supervised release should be revoked. Radasa should be

incarcerated for 6 months, with 25 months of supervised release to follow. This

sentence is sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Radasa that the above sentence would be recommended

to United States District Judge Brian Morris. The Court also informed Radasa of

her right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Radasa that Judge Morris would consider a

timely objection before making a final determination on whether to revoke her

supervised release and what, if any, sanction to impose. Radasa stated that she

wished to waive her right to object to these Findings and Recommendations, and

that she wished to waive her right to allocute before Judge Morris.

The Court FINDS:

      That Natasha Louise Radasa violated the conditions of her supervised
      release by failing to report to her probation officer within 72 hours of her
      release from prison.




                                          3
        Case 4:15-cr-00057-BMM Document 77 Filed 03/17/21 Page 4 of 4



The Court RECOMMENDS:


      That the District Court revoke Radasa’s supervised release and
      commit her to the custody of the United States Bureau of Prisons for
      6 months, with 25 months of supervised release to follow.

           NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations

to which objection is made. The district court judge may accept, reject, or modify.

in whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district court judge, and

may waive the right to appear and allocate a district court judge.

      DATED this 17th day of March, 2021.




                                                Johii'Johnston      ^
                                                United States Magistrate Judge




                                         4
